           Case 1:17-cv-01248-DAD-GSA Document 55 Filed 10/09/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                           1:17-cv-01248-DAD-GSA-PC
12                  Plaintiff,                      ORDER REQUIRING PLAINTIFF TO
                                                    FILE OPPOSITION OR STATEMENT OF
13          v.                                      NON-OPPOSITION TO DEFENDANT
                                                    FLORES’S MOTION TO DISMISS,
14   STANISLAUS PUBLIC SAFETY                       WITHIN TWENTY-ONE DAYS
     CENTER, et al.,
15                                                  (ECF No. 54.)
                    Defendants.
16

17

18

19

20          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma

21   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds

22   against defendant Sergeant Flores1 (“Defendant”) for use of excessive force in violation of the

23   Eighth Amendment.

24          On September 8, 2020, defendant Flores filed a motion to dismiss. (ECF No. 54.)

25   Plaintiff was required to file an opposition or a statement of non-opposition to the motion within

26   twenty-one days, but has not done so. Local Rule 230(l).

27

28
                    1
                        Sued as Sergeant Florres.

                                                      1
              Case 1:17-cv-01248-DAD-GSA Document 55 Filed 10/09/20 Page 2 of 2



 1            Local Rule 230(l) provides that the failure to oppose a motion “may be deemed a waiver
 2   of any opposition to the granting of the motion . . .” The court may deem any failure to oppose
 3   Defendant’s motion to dismiss as a waiver, and recommend that the motion be granted on that
 4   basis.
 5            Failure to follow a district court’s local rules is a proper grounds for dismissal. U.S. v.
 6   Warren, 601 F.2d 471, 474 (9th Cir. 1979). Thus, a court may dismiss an action for the plaintiff’s
 7   failure to oppose a motion to dismiss, where the applicable local rule determines that failure to
 8   oppose a motion will be deemed a waiver of opposition. See Ghazali v. Moran, 46 F.3d 52 (9th
 9   Cir. 1995), cert. denied 516 U.S. 838 (1995) (dismissal upheld even where plaintiff contends he
10   did not receive motion to dismiss, where plaintiff had adequate notice, pursuant to Fed. R. Civ.
11   P. 5(b), and time to file opposition); cf. Marshall v. Gates, 44 F.3d 722, 725 (9th Cir. 1995);
12   Henry v. Gill Industries, Inc., 983 F.2d 943, 949-50 (9th Cir. 1993) (motion for summary
13   judgment cannot be granted simply as a sanction for a local rules violation, without an appropriate
14   exercise of discretion). The court may also dismiss this case for Plaintiff’s failure to comply with
15   the court’s order. See Local Rule 110; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002)
16            Accordingly, IT IS HEREBY ORDERED that:
17            1.     Within twenty-one days of the date of service of this order, Plaintiff shall file an
18                   opposition, or statement of non-opposition, to the motion to dismiss filed by
19                   Defendant Flores on September 8, 2020; and finally
20            2.     Plaintiff’s failure to comply with this order may result in the dismissal of this
21                   action.
22
     IT IS SO ORDERED.
23

24       Dated:     October 9, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                                       2
